229 Kan. 565 (1981)
629 P.2d 142
B.J. REDMOND, Appellee,
v.
J.L. REDMOND, Appellant.
No. 51,007
Supreme Court of Kansas.
Opinion filed June 10, 1981.
Charles S. Scott, of Scott, Scott, Scott & Scott, of Topeka, argued the cause and was on the brief for the appellant.
Malcolm G. Copeland, of Topeka, argued the cause and was on the brief for the appellee.
The opinion of the court was delivered by
SCHROEDER, C.J.:
This is an appeal by J.L. Redmond (defendant-appellant), the husband in a divorce action, contesting the trial court's division of property, and award of attorney fees to B.J. Redmond (plaintiff-appellee). This court granted the husband's petition for review of the Court of Appeals unpublished opinion which affirmed the trial court.
On appeal the husband contends the trial court erred in its interpretation of K.S.A. 1980 Supp. 23-201 and K.S.A. 1980 Supp. 60-1610(c); and abused its discretion in averaging real estate appraisals, dividing cash value of life insurance policies, and awarding attorney fees.
The trial court and Court of Appeals properly concluded no conflict exists between K.S.A. 1980 Supp. 23-201 and K.S.A. 1980 Supp. 60-1610(c). This issue was fully discussed by the Court of Appeals in Wachholz v. Wachholz, 4 Kan. App.2d 161, 603 P.2d 647 (1979), and we hereby adopt that opinion as a correct interpretation of the law as applied to the facts in this case.
We explored the legislative history and intent behind the 1978 amendment to K.S.A. 23-201, including the official minutes of the Senate and House Judiciary Committees. We also reviewed our decisions in Cady v. Cady, 224 Kan. 339, 581 P.2d 358 (1978), *566 and Harrah v. Harrah, 196 Kan. 142, 409 P.2d 1007 (1966), correctly cited in Wachholz.
After examining the record, including real estate value appraisals, trial transcript, and trial court memorandum opinion, we are satisfied the trial court fairly exercised its power of discretion in dividing the real property and life insurance cash values, and awarding attorney fees.
The decision of the lower court is affirmed.